Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-61261-RAR

  SCRIPTCHEK VISUAL
  VERIFICATION SYSTEMS, INC.,

         Plaintiff,

  v.

  R.R. DONNELLEY & SONS COMPANY, INC.,

        Defendant.
  _______________________________________/

                 ORDER GRANTING PLAINTIFF’S MOTION FOR REMAND

         THIS CAUSE comes before the Court on Plaintiff’s Motion for Remand [ECF No. 16]

  (“Motion”), wherein Plaintiff seeks the remand of this action to the Circuit Court of the

  Seventeenth Judicial Circuit in and for Broward County, Florida.       The Court having carefully

  reviewed the Motion, Defendant’s Response in Opposition [ECF No. 23] (“Response”), Plaintiff’s

  Reply to Defendant’s Response [ECF No. 24] (“Reply”), and the record, and being otherwise fully

  advised, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion for Remand [ECF No. 16] is

  GRANTED. For the reasons set forth below, this case is REMANDED to the Circuit Court of

  the Seventeenth Judicial Circuit in and for Broward County, Florida.

                                         BACKGROUND

         On February 24, 2020, Plaintiff Scriptchek Visual Verification Systems, Inc. filed its

  Complaint against Defendant R.R. Donnelley & Sons Company, Inc. in the Circuit Court of the

  Seventeenth Judicial Circuit in and for Broward County, Florida. See Compl. [ECF No. 1-2].

  According to the Complaint, the parties are signatories to a Manufacture Agreement whereby

                                            Page 1 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 2 of 18




  Plaintiff granted Defendant a limited, non-exclusive right to manufacture and sell Plaintiff’s

  patented Extended Tab Prescription Drug Label to customers approved by Plaintiff who have

  entered into license agreements with Plaintiff. Id. ¶ 13. Plaintiff alleges that Defendant breached

  that contract by: (1) manufacturing Plaintiff’s patented label to non-approved customers, without

  notice to Plaintiff or without Plaintiff having entered into license agreements with those

  companies; (2) failing to include “ScriptChek®” on the patented Extended Tab Prescription Drug

  Labels sold by Defendant; and (3) failing to keep proper books of account and render written

  reports to Plaintiff. Id. ¶¶ 27, 47, 54. Plaintiff brings claims for breach of contract, specific

  performance, and unjust enrichment; Plaintiff also seeks damages with interest, an order for

  Defendant to provide books of accounts and written reports from 2006 to the present, and demands

  that Defendant immediately cease and desist from any and all manufacturing of Plaintiff’s patented

  Extended Tab Prescription Drug Label for non-approved customers. Id. ¶¶ 49, 55, 65.

         On May 18, 2020, Defendant filed a Motion to Dismiss, Motion to Strike, and Motion in

  the Alternative for More Definite Statement in state court. [ECF No. 1-6] (“Motion to Dismiss”).

  On May 27, 2020, counsel for both Plaintiff and Defendant held an introductory videoconference

  to discuss the case, and Plaintiff subsequently filed its Response to Defendant’s Motion to Dismiss

  [ECF No. 1-10] on June 4, 2020. See Notice of Removal [ECF No. 1] ¶¶ 6-8. Defendant contends

  that at the introductory meeting—and in the Response to the Motion to Dismiss—Plaintiff for the

  first time “clarified that its allegations are limited to Plaintiff’s ‘patented label[,]’” which allowed

  Defendant to ascertain for the first time that the case invoked federal jurisdiction. Id. ¶ 8.

         On June 26, 2020, Defendant filed its Notice of Removal, asserting two grounds for federal

  jurisdiction. Defendant argues that diversity jurisdiction exists under 28 U.S.C. § 1332(a) because

  the parties are diverse and the amount-in-controversy exceeds $75,000, based on Defendant’s



                                               Page 2 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 3 of 18




  business records showing that it generated revenue from the sales of the tab labels at issue well in

  excess of $75,000. Id. ¶¶ 12-14. Defendant also posits that this Court has original jurisdiction

  under 28 U.S.C. § 1338(a) because the case arises under patent law. Id. ¶¶ 15-21. Specifically,

  Defendant asserts that “in order to prevail on its breach of contract claim, Plaintiff would need to

  demonstrate that any and all tab labels that R.R. Donnelley sold to non-approved customers fell

  under Plaintiff’s patent(s). Put another way, to prevail, Plaintiff will have to show that R.R.

  Donnelley infringed Plaintiff’s patent(s).” Id. ¶ 17.

         As to the timeliness of its removal, Defendant states:

                 When R.R. Donnelley first received Plaintiff’s Complaint, it was not
                 clear whether this case was removable. . . Plaintiff[’s] counsel’s
                 assertions during the May 27, 2020 conference first led R.R.
                 Donnelley to ascertain that this case was subject to removal under
                 both diversity jurisdiction as well as patent law jurisdiction. . . .
                 Specifically, prior to speaking to Plaintiff’s counsel and receiving
                 Plaintiff’s Response to [the] Motion to Dismiss, there was doubt as
                 to whether Plaintiff’s claims were based strictly on patents or
                 whether Plaintiff’s claims were also based on some misuse of
                 confidential and proprietary information, or some other issue.
                 Plaintiff’s Response to [the] Motion to Dismiss made clear that the
                 patents are essential to defining what was licensed under the
                 Manufacture Agreement. In particular, throughout its Response to
                 [the] Motion to Dismiss, Plaintiff only referred to the Extended Case
                 Tab Prescription Drug Label as “patented.” Furthermore, Plaintiff
                 confirmed a definition of the Extended Tab Prescription Drug Label
                 indicating that the label at issue has to relate to certain patent
                 applications. Moreover, the Plaintiff confirmed that the Mutual
                 Confidentiality Agreement, which may have been alleged to be a
                 basis for misuse of confidential information claims, is not necessary
                 to any claims. Similarly, these clarifications, confirmed by
                 Plaintiff’s Response to [the] Motion to Dismiss, permitted R.R.
                 Donnelley to determine that the amount in controversy will exceed
                 $75,000.

  Id. ¶¶ 22-23. Defendant argues that because the Notice of Removal was filed within 30 days of

  May 27, 2020, the day of the conference between counsel, which Defendant claims was the first




                                             Page 3 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 4 of 18




  time it ascertained that the case was subject to removal, removal was timely pursuant to 28 U.S.C.

  § 1446(b)(3). Id. ¶ 24.

         Unsurprisingly, Plaintiff disagrees. On July 20, 2020, Plaintiff filed its Motion to Remand,

  arguing that the Complaint was removable as originally filed, and because Defendant did not

  remove this case within 30 days of the Complaint’s filing, removal is untimely.

                                        LEGAL STANDARD

         A defendant is permitted to remove a case from state court to federal court if the case could

  have been brought in federal court in the first instance. 28 U.S.C. § 1441. This includes actions

  where the federal court has diversity jurisdiction under 28 U.S.C. § 1332, which requires complete

  diversity of citizenship between the plaintiff and all defendants and an amount in controversy

  exceeding $75,000. In addition, under 28 U.S.C. § 1338, “district courts shall have original

  jurisdiction of any civil action arising under any Act of Congress relating to patents,” and 28 U.S.C.

  § 1454 authorizes the removal of such claims to federal court.

         As to the timeliness of removal, Congress has established a bifurcated removal regime

  under which a state court defendant may remove a case to federal court at one of two procedurally

  distinct moments in time. If it is facially apparent from the initial pleading that federal subject

  matter jurisdiction exists, 28 U.S.C. § 1446(b)(1) requires that removal be accomplished “within

  30 days after the receipt by the defendant . . . of a copy of the initial pleading setting forth the

  claim for relief upon which such action is based.” If removal is not proper based on the initial

  pleading, “a notice of removal may be filed within 30 days after receipt by the defendant . . . of a

  copy of an amended pleading, motion, order or other paper from which it may first be ascertained

  that the case is one which is or has become removable.” Id. § 1446(b)(3). “As construed by district

  courts in this Circuit, the 30-day removal period prescribed by § 1446(b) commences running as



                                              Page 4 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 5 of 18




  soon as a defendant is able to ascertain intelligently that the action is removable.” Simpson v.

  Primerica Life Ins. Co., No. 2:16-cv-701-MHT-GMB, 2017 WL 2857699, at *5 (M.D. Ala. May

  22, 2017) (quoting Holloway v. Morrow, No. 07-0839-WS-M, 2008 WL 401305, at *3 (S.D. Ala.

  Feb. 11, 2008)), report and recommendation adopted, 2017 WL 2838078 (M.D. Ala. June 30,

  2017).

           On a motion to remand, the removing party shoulders the burden of establishing federal

  subject matter jurisdiction. Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337,

  1343 (11th Cir. 2009). Critical to the analysis here, “[b]ecause removal jurisdiction raises

  significant federalism concerns, federal courts are directed to construe removal statutes strictly.

  Indeed, all doubts about jurisdiction should be resolved in favor of remand to state court.” Univ.

  of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999); see also Clingan v. Celtic Life

  Ins. Co., 244 F. Supp. 2d 1298, 1302 (M.D. Ala. 2003) (explaining that the time constraints of

  § 1446(b) are “mandatory and must be strictly applied”).

                                                ANALYSIS

           Defendant was served with the Complaint on February 27, 2020—but did not file its Notice

  of Removal until June 26, 2020. Because the case was removed well outside of the 30-day

  limitation of section 1446(b)(1), Defendant relies on section 1446(b)(3) to establish the timeliness

  of removal. Specifically, Defendant argues that removal was perfected within 30 days of the initial

  conference between counsel or Plaintiff’s Response to the Motion to Dismiss, either of which is

  when Defendant claims it was first able to ascertain that the case was removable. 1 Conversely,


  1
     Both the conversation between counsel and Plaintiff’s Response to the Motion to Dismiss qualify as
  “other paper” for the purposes of section 1446(b)(3). The Eleventh Circuit has stated that “the definition
  of ‘other paper’ is broad and may include any formal or informal communication received by a defendant,”
  Wilson v. Gen. Motors Corp., 888 F.2d 779, 780 (11th Cir. 1989) (citation omitted), and “[c]ourts have held
  that . . . correspondence between parties can be ‘other paper’ under 28 U.S.C. § 1446(b).” Wilson v. Target


                                                Page 5 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 6 of 18




  Plaintiff insists that the case was removable as initially filed, meaning that Defendant’s removal

  was untimely, and remand is therefore required. See Mot. at 11.

          The analysis boils down to two questions. First, was Plaintiff’s Complaint removable as

  initially filed? If so, the time for removal had expired pursuant to section 1446(b)(1). Second, if

  the case was not initially removable, did the conversation between counsel or Plaintiff’s Response

  to the Motion to Dismiss provide Defendant with information from which it could ascertain—for

  the first time—that the case was removable? The Court addresses these questions as to each of

  Defendant’s stated grounds for federal subject matter jurisdiction—diversity jurisdiction and

  federal question jurisdiction—since either would have provided grounds for removal if

  ascertainable by Defendant.

         i. Diversity Jurisdiction

          Defendant was “not required to remove based solely on the complaint unless [it] could

  have intelligently ascertained that the action was removable before receiving” Plaintiff’s Response

  to the Motion to Dismiss and conversing with Plaintiff’s counsel. Moore v. Allstate Indem. Co.,

  No. 06–0412–WS–B, 2006 WL 2730743, at *4 (S.D. Ala. Sept. 22, 2006) (collecting cases). Since

  Plaintiff alleged complete diversity in its Complaint, the applicability of diversity jurisdiction turns

  on the amount in controversy, which Plaintiff contends Defendant could “easily calculate” based

  on the initial Complaint. Mot. at 10. “In order to evaluate this argument, the Court must consider

  whether, if Defendant[] had attempted to remove this case pursuant to § 1446(b)(1), [it] would

  have been able to prove, by a preponderance of the evidence, that the amount in controversy

  exceeded $75,000.” Ford v. Jolly Shipping, Inc., No. 17-00309-KD-N, 2017 WL 4451148, at *4



  Corp., No. 10-CV-80451, 2010 WL 3632794, at *2 (S.D. Fla. Sept. 14, 2010) (citing Lowery v. Ala. Power
  Co., 483 F.3d 1184, 1212 n.62 (11th Cir. 2007)).


                                               Page 6 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 7 of 18




  (S.D. Ala. Sept. 19, 2017) (discussing the “odd posture” in which “Plaintiff, rather than

  Defendants, argues that this case was removable on the basis of the contents of the initial

  pleading”), report and recommendation adopted, 2017 WL 4448580 (S.D. Ala. Oct. 4, 2017). The

  Court concludes that the answer to this question is yes.

         Plaintiff’s Complaint states only that “the amount in controversy exceeds $30,000[,]” the

  jurisdictional minimum for the state court in which it was filed. Compl. at ¶ 3. Defendant contends

  that this is fatal to Plaintiff’s argument that the Complaint was removable because “for an initial

  pleading to be removable, it must affirmatively state the grounds for removal, including damages

  in excess of the federal jurisdictional amount for diversity jurisdiction.” Resp. at 3. Notably,

  Defendant cites no binding authority for this proposition, likely because this is not the law in the

  Eleventh Circuit. Ford, 2017 WL 4451148, at *3 (“Defendants erroneously argue that cases like

  these—where the original pleading does not contain a dollar amount for damages being sought—

  [necessarily] fall under 28 U.S.C. § 1446(b)(3).”).

         To the contrary, Eleventh Circuit precedent instructs that it may be “facially apparent from

  [a] pleading itself that the amount in controversy exceeds the jurisdictional minimum, even when

  [a] complaint does not claim a specific amount of damages.” Roe v. Michelin N. Am., Inc., 613

  F.3d 1058, 1061 (11th Cir. 2010) (citation omitted). That is because courts may “employ[] [their]

  judicial experience or common sense in discerning whether the allegations in a complaint facially

  establish the jurisdictionally required amount in controversy.” Id. at 1063. “[T]he district court is

  not bound by the plaintiff’s representations regarding its claim, nor must it assume that the plaintiff

  is in the best position to evaluate the amount of damages sought. . . . [S]ometimes the defendant’s

  evidence on the value of the claims will be even better than the plaintiff’s evidence, and [] a court

  may use its judgment to determine which party has better access to the relevant information.” Id.



                                              Page 7 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 8 of 18




  at 1061 (internal citations and quotations omitted). “Indeed, ‘courts do not permit a defendant to

  keep its head in the proverbial sand regarding the amount in controversy when a complaint can be

  fairly interpreted to allege damages in excess of the jurisdictional amount, even when no damages

  amount is specifically pled.’” Abbasian v. Am. Security Ins. Co., No. 19-CIV-24169, 2019 WL

  10011882, at *2 (S.D. Fla. Dec. 31, 2019) (quoting Garden Terrace APTS. No. 9 Ass’n, Inc. v. W.

  Heritage Ins. Co., No. 15-CV-62174, 2016 WL 8488924, at *2 (S.D. Fla. Feb. 12, 2016)).

         Consequently, several courts in this Circuit have held that the 30-day clock begins to tick

  upon service of the complaint under section 1446(b)(1)—even if the plaintiff did not plead a

  specific damages amount—where the defendant could have, and should have, intelligently

  ascertained that the amount in controversy exceeded $75,000. See, e.g., id.; Fuqua v. D & M

  Carriers, LLC, No. 6:19-cv-01626, at *3 (N.D. Ala. Dec. 19, 2019); McEvoy v. Praetorian Ins.

  Co., No. 19-CIV-22975, 2019 WL 7643421, at *2 (S.D. Fla. Aug. 26, 2019); Capitini v. Balfour,

  No. 18-CV-81324, 2019 WL 587180, at *2 (S.D. Fla. Jan. 18, 2019); Neal v. Scarborough, No.

  5:18-CV-280, 2018 WL 4521029, at *3 (M.D. Ga. Sept. 21, 2018). After all, “[i]f the Court can

  use common sense to determine whether the allegations in a complaint facially establish the

  amount in controversy, the Defendant[] should do the same.” Neal, 2018 WL 4521029, at *3.

         Such is the case here. Defendant calculated the amount in controversy by analyzing its

  business records, which showed that its past revenue and anticipated future revenue from the sales

  to CVS of Plaintiff’s tab labels, which are the centerpiece of this entire lawsuit, “would readily

  exceed $75,000.” Notice of Removal ¶ 13. This could have—and should have—been intelligently

  ascertained within 30 days of the service of the Complaint.

         Plaintiff’s Complaint alleges that “R.R. Donnelley has been manufacturing and selling the

  patented ScriptChek Extended Tab Prescription Drug Labels to non-approved customers,



                                            Page 8 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 9 of 18




  including but not limited to CVS Pharmacy, in violation of the Manufacture Agreement.” Compl.

  ¶ 27. Any fair reading of this Complaint—indeed, arguably even a reading of the aforementioned

  paragraph alone—would have put Defendant on notice that the amount in controversy would

  include, at a minimum, how much money Defendant had made and anticipated to make in the

  future from the sales of the tab labels to CVS. As explained in more detail below, the Court is

  unpersuaded by Defendant’s argument that it could not determine that Plaintiff’s claims are

  focused on Plaintiff’s patents. Rather, the Complaint made clear which sales of Plaintiff’s patented

  product were at issue. And because Defendant possessed the information regarding the revenue it

  derived from those sales, this seems to be the quintessential case in which “the defendant . . . [was]

  better-situated to accurately assess the amount in controversy.” Roe, 613 F.3d at 1061.

         Defendant could have easily ascertained from its own records that the amount in

  controversy readily exceeded $75,000.00 within 30 days of service of the Complaint, and “the

  Court does not see why Defendant should be permitted to rely on its apparent willful blindness to

  extend the removal deadline.” Capitini, 2019 WL 587180, at *2. The Court therefore finds that

  Defendant’s 30-day removal clock began to run upon its receipt of Plaintiff's Complaint under

  section 1446(b)(1), and accordingly, Defendant’s Notice of Removal, filed three months after

  service of Plaintiff’s Complaint, is untimely.

         Even if the Complaint was not initially removable based on diversity jurisdiction, it did not

  become so under section 1446(b)(3) because of the conversation between counsel or Plaintiff’s

  Response to the Motion to Dismiss. This is because neither of these “other papers” provided

  Defendant with information from which it could ascertain for the first time that the case was

  removable based on diversity jurisdiction. Indeed, the Court fails to discern any new information




                                              Page 9 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 10 of 18




   provided to Defendant in the conversation between counsel or in the Response to the Motion to

   Dismiss that was not clear, or at the very least ascertainable, from the Complaint.

          Defendant argues that “Plaintiff’s Response to [the] Motion to Dismiss made clear that the

   patents are essential to defining what was licensed under the Manufacture Agreement. In

   particular, throughout its Response to [the] Motion to Dismiss, Plaintiff only referred to the

   Extended Tab Prescription Drug Label as ‘patented.’” Notice of Removal ¶ 23. But Plaintiff

   referred to the Extended Tab Prescription Drug Label as “patented” repeatedly throughout the

   Complaint. See, e.g., Compl. ¶ 13 (“Pursuant to the Manufacture Agreement, ScriptChek granted

   R.R. Donnelley a limited, non-exclusive right to manufacture and sell the patented ScriptChek

   Extended Tab Prescription Drug Labels for the limited purpose of selling the patented ScriptChek

   Extended Tab Prescription Drug Labels only to customers approved by ScriptChek, (the

   ‘Approved Customers’) who have entered into written license agreements with ScriptChek to use

   the patented ScriptChek Extended Tab Prescription Drug Labels.”) (emphasis added); id. ¶ 14

   (“The patented ScriptChek Extended Tab Prescription Drug Labels are prescription labels for

   displaying additional information printed on a tab extending from the label.”) (emphasis added);

   id. ¶ 17 (“In the Manufacture Agreement, R.R. Donnelley acknowledged and agreed that

   ScriptChek is the owner of the patented ScriptChek Extended Tab Prescription Drug Labels.”)

   (emphasis added); id. ¶ 18 (“In the Manufacture Agreement, R.R. Donnelley agreed to

   manufacture ScriptChek’s patented Extended Tab Prescription Drug Labels for the purpose of

   selling them to ScriptChek’s Approved Customers.”) (emphasis added). In fact, by the Court’s

   count, Plaintiff referred to the Extended Tab Prescription Drug Label as “patented” 45 times in the

   Complaint.

          Defendant also argues that “Plaintiff confirmed a definition of the Extended Tab



                                             Page 10 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 11 of 18




   Prescription Drug Label indicating that the label at issue has to relate to certain patent

   applications.”   Notice of Removal ¶ 23.        The Court finds this argument puzzling, if not

   disingenuous. For this proposition, Defendant cites paragraph 16 of the Response to the Motion

   to Dismiss, but that paragraph merely cites to page two of Defendant’s Motion to Dismiss, which,

   in turn, quotes the definition of the Extended Tab Prescription Drug Label from the Manufacture

   Agreement. And the Manufacture Agreement was attached to the Complaint itself. In other words,

   Defendant cited a definition directly from the original Complaint, and now points to Plaintiff’s

   confirmation of that definition as affecting the clarity of the existence of federal jurisdiction.

   Needless to say, this did not provide Defendant with any information it did not already possess.

   See Simpson, 2017 WL 2857699, at *7 (removal improper where “[t]he ‘other paper’ that forms

   the basis of Defendants’ § 1446(b)(3) removal . . . does not provide Defendants with information

   about the amount in controversy from which they first ascertained that federal subject-matter

   jurisdiction exists. These answers only confirmed what Defendants already knew, or at least

   should have known, since the filing of the complaint.”); Holloway v. Morrow, No. 07–0839–WS–

   M, 2008 WL 401305, at *3 n.4 (S.D. Ala. Feb. 11, 2008) (“[A] defendant cannot piggyback the §

   1446(b) 30–day period on receipt of discovery responses containing information that it already

   possessed.”).

          Finally, Defendant argues that “prior to speaking to Plaintiff’s counsel and receiving

   Plaintiff’s Response to [the] Motion to Dismiss, there was doubt as to whether Plaintiff’s claims

   were based strictly on patents or whether Plaintiff’s claims were also based on some misuse of

   confidential and proprietary information, or some other issue.” Notice of Removal ¶ 23. But even

   if the claims were also based on the misuse of confidential information, Defendant was aware that

   the claims at least related to the sales of the patented tab labels—which was enough to intelligently



                                              Page 11 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 12 of 18




   ascertain the amount in controversy. See Westerburger v. Geovera Specialty Ins. Co., No. 19-

   CIV-60870, 2019 WL 7708493, at *2 (S.D. Fla. May 23, 2019) (“[A] defendant should not be

   allowed to delay removing when he knows the facts necessary for removal, as the purpose of the

   statute is to extend the time limit only when a defendant cannot ascertain removability.”) (citation

   and quotation omitted); Advantage Med. Electronics, LLC v. Mid-Continent Cas. Co., No. 14–

   0045–CG–N, 2014 WL 1764483, at *6 (S.D. Ala. May 5, 2014) (“The proper inquiry [under 28

   U.S.C. § 1446(b)(3)] is, [] what is conveyed by [the ‘other paper’]. . . as to the amount in

   controversy that [defendant] did not know before their receipt? And does that previously unknown

   information unambiguously establish the requisite minimum amount in controversy?”).

          Because the Court finds that neither the conversation between counsel nor the Response to

   the Motion to Dismiss provided Defendant with any new information, Defendant finds itself in a

   Catch-22 of its own making. Either the Complaint was removable as filed—in which case removal

   was untimely because it was not perfected within 30 days of service—or it was never removable

   because nothing provided to Defendant by Plaintiff has changed any facts relevant to the amount

   in controversy. See Pretka, 608 F.3d at 761 (“The traditional rule is that only a voluntary act by

   the plaintiff may convert a non-removable case into a removable one. Thus, a defendant cannot

   show that a previously non-removable case has become removable as a result of a document

   created by the defendant.”) (internal citation and quotations omitted). If it is removal now, it was

   removable then.

          ii. Federal Question Jurisdiction

          Section 1454 provides any party the power to remove patent claims, but expressly states

   that those claims must be brought in accordance with the timing provisions of section 1446 unless

   excused by cause shown. 28 U.S.C. § 1454(b). Defendant believes that federal jurisdiction under



                                             Page 12 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 13 of 18




   patent law only became ascertainable upon the conversation between counsel and/or Plaintiff’s

   Response to the Motion to Dismiss, relying on the same alleged clarifications and changed

   circumstances as detailed above. See Notice of Removal ¶ 23. Defendant argues that “with just

   Plaintiff’s Complaint in hand, it was not possible to conclusively determine whether this case

   would require addressing patent issues (warranting federal question/patent law jurisdiction) or

   whether this case could potentially turn on issues related to confidential or proprietary information

   . . . It was not until Plaintiff clarified during the May 27, 2020 Zoom conference and June 4, 2020

   Response to R.R. Donnelley’s Motion to Dismiss that R.R. Donnelley was able to determine that

   at least Count I of this case is based strictly on patents.” Resp. to Mot. to Remand at 7.

          The Court harbors considerable doubt as to whether federal question jurisdiction exists in

   this case. Defendant believes this cases arises under federal patent laws because “in order to

   prevail on its breach of contract claim, Plaintiff would need to demonstrate that any and all tab

   labels that R.R. Donnelley sold to non-approved customers fell under Plaintiff’s patent(s).” Notice

   of Removal ¶ 17. A case arises under federal patent laws when patent law creates the cause of

   action or the claims asserted “necessarily raise” an “actually disputed” and “substantial” question

   of patent law “capable of resolution in federal court without disrupting the federal-state balance

   approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).

          Significantly, the Eleventh Circuit has explained that “state law claims ‘based on

   underlying patent matters will rarely, if ever, arise under federal patent law for purposes of §

   1338(a).’” MDS (Canada) Inc. v. Rad Source Techs., Inc., 720 F.3d 833, 843 (11th Cir. 2013)

   (quoting id.). In MDS, a breach of contract claim raising patent infringement issues did not present

   a “substantial question” of federal law “[i]n the light of the fact-bound nature of the question, the

   small likelihood that the resolution of the issue would impact future cases, and the weak interest



                                              Page 13 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 14 of 18




   of the government in federal adjudication of this action.” Id. at 841-43.

          Likewise, in Inspired Dev. Grp., LLC v. Inspired Prods. Grp., LLC, the Federal Circuit

   adjudicated an appeal from this District where the plaintiff was a patent-holder who entered into a

   licensing agreement with the defendant under which the defendant agreed to manufacture and sell

   the plaintiff’s patented products. 938 F.3d 1355 (Fed. Cir. 2019). The plaintiff brought claims for

   breach of contract and unjust enrichment, alleging that the defendant had breached the licensing

   agreement by failing to pay the plaintiff royalties from the sale of plaintiff’s patented products. Id.

   at 1359. Reversing the decision of the district court, the Federal Circuit found that no patent law

   jurisdiction existed because to exert jurisdiction over the case would mean doing so “[a]ny time

   such a state law claim ‘necessarily raises’ an embedded patent infringement or invalidity

   question,” id. at 1369, which is essentially Defendant’s argument here. The court held that

   “finding a federal question [] merely because th[e] contract implicates a run-of-the-mill question

   of infringement or validity would undoubtedly impact the wider balance between state and federal

   courts.” Id.; but see Alexsam, Inc. v. WildCard Sys., Inc., No. 15-CIV-61736, 2015 WL 13688558,

   at *7 (S.D. Fla. Nov. 20, 2015) (“[S]everal courts—in the wake of Section 1454—have recently

   found that a breach of contract claim raises a federal question of patent law when the court is

   required to determine whether the accused products infringe.”).

          Nevertheless, the Court need not decide whether this claim invokes federal patent law

   jurisdiction because the same facts exist now as existed upon the initial filing of the Complaint.

   Therefore, even assuming that patent law jurisdiction exists now, it must have existed then, and

   thus Defendant’s removal was untimely. See Univ. of. Ky. Res. Found., Inc. v. Niadyne, Inc., No.

   13–16–GFVT, 2013 WL 5943921, at *9 (E.D. Ky. Nov. 5, 2013) (explaining that the court did not

   need to decide whether the claims at issue invoked federal patent law jurisdiction because the



                                               Page 14 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 15 of 18




   defendant had all relevant information at the time the complaint was filed and therefore removal

   was untimely). As explained above, the Complaint provided Defendant a clear definition of both

   the patented products at issue and the nature of Plaintiff’s claims, and no new information was

   provided to Defendant thereafter that would have made the presence of patent law jurisdiction

   more ascertainable.

           Defendant argues that the Complaint alone made it unclear whether the claims turned on

   patent law issues or could also potentially turn on issues related to confidential or proprietary

   information. If the patent issues were indeed interwoven with these other issues, Defendant

   believes patent law jurisdiction would not have existed under the logic of cases such as Cricket

   Holdings, LLC v. Harvest Direct, LLC, No. 14-14268-NMG, 2015 WL 13694479 (D. Mass. Apr.

   13, 2015). Defendant is correct that the court in Cricket Holdings, addressing a breach of contract

   claim in connection with a licensing agreement, found no patent law jurisdiction where it was not

   clear whether the agreement was “limited to patents”—while also acknowledging the possibility

   of patent law jurisdiction if in fact the agreement was limited to patents. Id. at *7. The Complaint

   and Manufacturing Agreement here, however, differ materially from the complaint and contract

   in that case.

           In Cricket Holdings, the complaint referred generally to “intellectual property,” and “both

   the [contract at issue] and the [c]omplaint refer[ed] to the [plaintiff’s] ‘name, patents, trademarks,

   copyrights and litigation jackets.’ More importantly, the Agreement [did] not expressly link the

   right to royalty payments to [products] that contain licensed intellectual property.” Id. The

   Complaint in this case mentions that the parties did enter into a separate Mutual Confidentiality

   Agreement to protect Plaintiff’s proprietary information, Compl. ¶¶ 35-39, but it makes clear that

   the claims at issue are based on an alleged breach of the Manufacture Agreement, which links



                                              Page 15 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 16 of 18




   Plaintiff’s rights to the specific patented Extended Tab Prescription Drug Labels defined in the

   Agreement. This is stated plainly in Count I, which Defendant asserts was clarified by the

   Response to the Motion to Dismiss:

                   R.R. Donnelley breached the Manufacture Agreement with
                   ScriptChek: (1) by manufacturing and selling the patented
                   ScriptChek Extended Tab Prescription Drug Labels to non-
                   approved customers, including but not limited to CVS Pharmacy, in
                   violation of ¶ 1 of the Manufacture Agreement; and (2) by failing to
                   include “ScriptChek ®” on the patented ScriptChek Extended Tab
                   Prescription Drug Labels sold by R.R. Donnelley, in violation of ¶
                   4 of the Manufacture Agreement.”

   Compl. ¶ 47. Thus, unlike the defendant in Cricket Holdings, Defendant here encountered a

   Complaint and underlying contract that clearly linked both parties’ rights to one specific patented

   product. No clarification was necessary to determine the potential existence of patent law

   jurisdiction.

            All relevant facts pertaining to patent law jurisdiction that exist now were present at the

   outset of this action in state court. “[C]ourts in this circuit have rejected [] attempts to remove a

   case based upon the ‘other paper’ provision of § 1446(b)(3) when that other paper did not provide

   the defendants with information from which they could first ascertain that federal subject-matter

   jurisdiction exists.” Simpson, 2017 WL 2857699, at *7; see also Justice v. Provident Life & Acc.

   Ins. Co., No. CA 10–0624–KD–C, 2011 WL 560415, at *10 (M.D. Ala. May 5, 2014) (removal

   pursuant to § 1446(b)(3) improper if a removing defendant “had the very information it contends

   it lacked, or at the very least could have intelligently determined same, at the time the complaint

   was filed and, therefore, it should have removed this case within thirty (30) days of the filing of

   the complaint.”), report and recommendation adopted, 2017 WL 2838078 (M.D. Ala. June 30,

   2017).

            Defendant argues that if removal was untimely, the Court should nevertheless extend the

                                              Page 16 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 17 of 18




   time for removal. The time limitations in section 1446(b) may be extended “at any time for cause

   shown.” 28 U.S.C. § 1454(b)(2). Defendant argues that “[a]s for cause shown, . . . [Defendant]

   chose to remove once there was certainty that Count I of Plaintiff’s Complaint would require

   resolution of patent issues, implicating federal question jurisdiction based on patent law.” Resp.

   to Mot. to Remand at 8.

          Section 1454 does not define “cause shown,” and there is sparse authority interpreting the

   provision. Nonetheless, this Court agrees with others that have considered the issue in concluding

   that “[t]his standard is not a high bar to extend the deadline, but it does require at least some

   explanation for the removing party’s delay.” Hill Country Trust v. Silverberg, No. 1:18-CV-635-

   RP, 2018 WL 6267880, at *8 (W.D. Tex. Nov. 28, 2018) (collecting cases). “[A]t a minimum the

   standard imposes some burden on the removing party to justify why its tardiness should be

   excused. Here, there is no such excuse.” SnoWizard, Inc. v. Andrews, Civ. No. 12–2796, 2013

   WL 3728410, at *6 (E.D. La. July 12, 2013). Instead, Defendant simply reiterates its argument

   that removal was perfected as soon as patent law jurisdiction became clear—an argument the Court

   has already rejected. Therefore, finding that “good cause” exists here “would reduce this standard

   to nothing.” Id. Consequently, the Court finds that Defendant has failed to timely file its Notice

   of Removal and, therefore, the instant case should be remanded to state court.

                                           CONCLUSION

          Based on the foregoing, the Court finds that removal was untimely because it was not

   accomplished within 30 days of the filing of the Complaint under section 1446(b). Because “[t]he

   30-day limit for the filing of the removal petition is mandatory,” Westerburger, 2019 WL 7708493,

   at *1, the action should be remanded to state court. Accordingly, it is hereby

          ORDERED AND ADJUDGED that Plaintiff’s Motion to Remand [ECF No. 16] is



                                             Page 17 of 18
Case 0:20-cv-61261-RAR Document 39 Entered on FLSD Docket 01/22/2021 Page 18 of 18




   GRANTED. This case is REMANDED to the Circuit Court of the Seventeenth Judicial Circuit

   in and for Broward County. The Clerk of Court is directed to CLOSE this case. All pending

   motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida this 22nd day of January, 2021.



                                                     _________________________________
                                                     RODOLFO A. RUIZ II
                                                     UNITED STATES DISTRICT JUDGE




                                         Page 18 of 18
